Citation Nr: 0921481	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-12 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a disability of muscle 
and joints (claimed as fibromyalgia).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel

INTRODUCTION

The Veteran had periods of active duty in May 1980 and from 
June 1978 to September 1978.  She also served with the South 
Carolina National Guard from April 1996 to May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Cheyenne, Wyoming, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran participated in a videoconference hearing with 
the undersigned Veterans Law Judge in December 2006.  A 
transcript of that proceeding has been associated with the 
Veteran's claims file.

Subsequent to the March 2009 Supplemental Statement of the 
Case (SSOC), the Veteran submitted an additional private 
medical record and Authorization to Consent and Release 
Forms.  The Veteran did not provide a waiver of RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2008).  However, the private medical record is duplicative 
of the medical records that are associated with the claims 
file and have already been considered by the RO.  A waiver of 
initial consideration by the agency of original jurisdiction 
is not necessary.  See 38 C.F.R. § 20.1304 (2008).

In September 2007, the Board remanded the Veteran's claim for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The objective and probative medical evidence of record is 
against a finding that the Veteran currently has a disability 
of muscle and joints (claimed as fibromyalgia) related to 
military service.
CONCLUSION OF LAW

A disability of muscle and joints (claimed as fibromyalgia) 
was not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in November 2004, prior to the December 2004 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for fibromyalgia.  The RO 
also explained what information and evidence she must submit 
and what information and evidence will be obtained by VA.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R.   § 3.159 
(b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App.  183, 187 (2002).  

The Board observes that the Veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating prior to the rating decision on appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, she was provided with such information by a 
notification letter dated in March 2006 and the matter was 
readjudicated in March 2009.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Moreover, the Veteran's claim for 
service connection is being denied and, consequently, no 
disability rating or effective date will be assigned.  
Therefore, the Veteran is not prejudiced by a decision at 
this time.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the claim are in the claims file.  Nothing 
indicates that the Veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  The Board notes that the Veteran submitted 
Authorization to Consent and Release Forms in March 2009 that 
identify private medical providers that she wished the RO to 
obtain records.  Those forms appear to be duplicates of forms 
that she previously submitted, however.  Further, the Board 
observes that treatment records from those physicians in the 
date ranges identified by the Veteran have already been 
obtained and associated with the claims file and considered 
by the RO.  

Moreover, the Veteran was afforded a VA examination in 
February 2009.  The Board recognizes the Veteran's 
representative's contention that the VA examiner's March 2009 
addendum to the examination report was not included in the 
claims file.  However, in reviewing the claims file, the 
Board observes that the VA examiner's addendum opinion was 
included in the claims file prior to the March 2009 SSOC.  
Further, although it was not specifically described or 
identified as an addendum, the findings of the addendum were 
specifically discussed by the RO in its SSOC.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2008).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id.  Accordingly, service connection may 
be granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of training.

ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  See 
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2008). 
INACDUTRA includes service with the Army National Guard of 
any State (other than full-time duty) under section 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.	Service Connection

The Veteran contends that her fibromyalgia is related to an 
accident that occurred in November 1999 during a period of in 
active duty for training (INACDUTRA).  

The service treatment records from the Veteran's service in 
the South Carolina National Guard from 1996 to 2001 confirm 
that the Veteran was injured in November 1999.  In a November 
1999 screening note, it was noted that the Veteran tripped 
over a construction trailer in the parking lot.  The 
Veteran's chief complaint was pain in the chest and shoulder.  
There was positive left upper 2 - 3 rib tenderness.  There 
was no clavicle pain or deformity.  The x ray report was 
pending and the Veteran was advised to ice her injury.  
Another record shows that the Veteran was to refrain from any 
strenuous physical activity.  Personnel records dated in 
March 2001 show that the Veteran ultimately received a 
medical separation from service for a total disability due to 
a diagnosis of fibromyalgia.  

The private treatment records show numerous diagnoses of 
fibromyalgia from 2000 to 2005.  In a November 2000 letter 
from Dr. G.H., it was noted that the Veteran was treated for 
fibromyalgia since February 2000.  Dr. G.H. noted that 
fibromyalgia was a syndrome that had specific criteria set 
forth by the American College of Rheumatology in 1990.  Dr. 
G.H. explained that the Veteran had the typical features of 
fibromyalgia including extreme pain, fatigue, and 
nonrestorative sleep.  Further, the records from Dr. R.M. 
from 2003 to 2005 also show notations of fibromyalgia.  
However, in the most recent treatment records including the 
records from Dr. H.S. dated from 2004 to 2008 and the 
Cheyenne Radiology records dated from 2006 to 2008 do not 
reveal any treatment for or diagnoses of fibromyalgia.  
Specifically, the treatment records from Dr. H.S. only show a 
notation of a history of fibromyalgia and numerous diagnoses 
of inflammatory arthritis.  

Elements (1) and (2) of the Hickson analysis have been met.  
The record establishes that the Veteran suffered an injury to 
her chest and shoulder in service.  There is also evidence of 
a diagnosis of fibromyalgia.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim).  The Veteran's appeal therefore turns of meeting 
element (3) of Hickson - medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  The Veteran's claim was remanded in September 
2007 to address this question.  

The Veteran was afforded a VA examination in February 2009.  
Reference was made to her personal history/reports.  The 
medical evidence of record, to include the aforementioned 
reports and findings from Drs. G.H., M.H., J.C., and H.S., 
was also discussed in detail.  In particular, it was noted 
that Dr. G.H. diagnosed and treated the Veteran for 
fibromyalgia between 2001 and 2003, and that treatment 
records from Dr. M.H. also included the diagnosis of 
fibromyalgia.  The examiner also observed that the subsequent 
records from Dr. H.S. and imaging studies reflected diagnoses 
of rheumatoid arthritis and osteoarthritis.  On physical 
examination,  the Veteran identified tenderness at the 
following identified trigger points of fibromyalgia: Veteran 
identified tenderness 1 cm on the right side of approximately 
C3 and tenderness 3 cm to the left side of C3.  These tender 
spots lacked the usual symmetry of fibromyalgia trigger 
points.  The Veteran identified tenderness at the following 
areas that are not identified as trigger points of 
fibromyalgia:  bilateral mid buttocks, 2 cm distal and 4 cm 
medial of bilateral patellas.  The examiner indicated that 
the Veteran did not identify the following areas as tender to 
palpation: inferior to bilateral clavicles, elbows, superior 
to bilateral scapulas, area of SI joints, inferior and 
lateral to bilateral buttocks, or proximal to patellas.  
There was no sternal tenderness (site of injury).  

Given the findings of the physical examination along with the 
review of the claims file, the examiner explained that there 
was insufficient clinical evidence for a current diagnosis of 
fibromyalgia.  The Veteran met the criteria for fibromyalgia 
as identified by the American College of Rheumatology in 
relation to chronic widespread pain existing for greater than 
3 months.  However, the Veteran failed to meet the criteria 
for fibromyalgia as identified by the American College of 
Rheumatology in relation to tenderness in at least 11 of 18 
characteristic trigger points of fibromyalgia.  Signs and 
symptoms were most consistent with a diagnosis of 
inflammatory arthritis.  The examiner noted that a diagnosis 
of fibromyalgia requires that no other cause can be found.  
In this regard, it was observed that the x-rays and 
assessments for fibromyalgia were normal.  

The examiner therefore opined that the fibromyalgia was not 
at least as likely as not related to military service, 
specifically, the November 1999 injury.  The examiner opined 
that the Veteran's signs and symptoms were more likely 
related to inflammatory arthritis.  In a March 2009 addendum 
to the examination report, the examiner also opined that it 
was not at least as likely as not that inflammatory arthritis 
was related to the Veteran's military service.  The examiner 
added that inflammatory arthritis was triggered by immune 
response, not by traumatic injury.  

The aforementioned medical evidence suggests that the Veteran 
does not have a current diagnosis of fibromyalgia.  However, 
as discussed, the Veteran has presented earlier diagnoses of 
fibromyalgia, which meets the requirements of Hickson.  See 
McClain.  Nevertheless, there is no competent and probative 
medical evidence of record which relates any existing 
fibromyalgia to the Veteran's service.  

The Board recognizes the February 2005 letter in which Dr. 
J.C. noted a diagnosis of fibromyalgia.  Dr. J.C. explained 
that it was impossible to tell what may have triggered the 
disease process; however, it was possible that the accident 
while on active duty may have started the disease process.  
The Board finds Dr. J.C.'s language to be speculative.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The Board notes that 38 C.F.R. § 3.102 
provides that service connection may not be based on a resort 
to speculation or even remote possibility, and the Court has 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).  As such, Dr. J.C.'s 
opinion is afforded little probative value regarding the 
etiology of any currently existing fibromyalgia.  

In contrast, the February 2009 VA examiner opined that it was 
not at least as likely as not that any fibromyalgia was 
related to military service, specifically, the November 1999 
injury.  In reviewing the February 2009 VA examination 
report, the Board observes that the examiner conducted a 
thorough physical examination of the Veteran, reviewed the 
entire claims file, and provided an opinion that was 
supported by a full rationale.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  As 
such, the Board affords greater probative weight to the 
February 2009 VA examiner's opinion.  

Further, the Veteran also submitted an Internet article 
regarding post-traumatic fibromyalgia.  The article included 
a report that described a case of fibromyalgia developing 
following a workplace injury.  The Board notes that medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses).  Similarly, 
medical treatise evidence could "discuss [] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Mattern v. West, 12 
Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 
317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, the 
Internet article submitted by the Veteran is of a general 
nature and does not contain any information or analysis 
specific to the Veteran's case.  As such, the evidence 
submitted by the Veteran is of no probative value.  The Court 
has held on several occasions that medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board is aware of the Veteran's contentions regarding her 
condition.  She is certainly competent to report that she 
experiences pain, and has done so since separation from 
service.  At her December 2006 videoconference hearing, the 
Veteran described her persistent pain since her November 1999 
injury.  However, nothing on file shows the Veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions as to the nature and etiology of her joint and 
muscle carry limited probative value.  The probative value of 
her opinion is further diminished in light of the negative 
February/March 2009 VA examination report, which clearly took 
her contentions into consideration.  Indeed, as discussed, 
the February/March 2009 VA examination report carries 
significant strength in light of its full consideration of 
the Veteran's history, review of the claims folder, 
consideration of earlier medical statements/reports, and 
physical examination.

Finally, although not specifically raised, the Board has 
given consideration to question of whether the Veteran's 
diagnosed inflammatory arthritis is related to her period of 
INACDUTRA.  See Clemons v. Shinseki, No. 07-558 (Feb. 17, 
2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record).  In this regard, the 
evidence weighs against such an assertion.  The February 2009 
examination report clearly indicated that the Veteran's 
inflammatory arthritis was triggered by an immune response 
rather than a traumatic injury as she experienced during her 
November 1999 period of INACDUTA.  There is no competent 
evidence to the contrary.  The records from Dr. H.A.S. make 
no reference to the Veteran's November 1999 injury and the 
opinion from Dr. J.C. pertained only to fibromyalgia and was 
again speculative in nature.  Moreover, there is no 
presumption of service incurrence for the arthritis as 
provided by 38 C.F.R. §§ 3.307 and 3.309(a) because of the 
Veteran's INACDUTRA status.  See Biggins v. Derwinski.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for a disability of muscle and joints 
(claimed as fibromyalgia).  Thus, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  

ORDER

Entitlement to service connection for a disability of muscle 
and joints (claimed as fibromyalgia) is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


